Citation Nr: 1122590	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to in-service herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1981.  

This matter comes before the Board of Veterans' Appeals on appeal from March 2003 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the above claims.  

In October 2010, the Veteran submitted additional lay and clinical evidence in support of his claims directly to the Board, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

The RO initially characterized the second issue on appeal as an application to reopen a previously denied claim for service connection for PTSD.  However, the record shows that, in addition to PTSD, the Veteran has been diagnosed with and treated for depression.  The Veteran has not filed a separate claim for service connection for that disorder.  Nevertheless, under current VA law, claims for service connection for PTSD effectively encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's new and material claim should be broadened to include both PTSD and depression, as shown above.  

The Veteran's psychiatric and TDIU claims are REMANDED to the RO.  


FINDINGS OF FACT

The preponderance of the evidence of record is at least in equipoise as to whether the Veteran served in the Republic of Vietnam during the Vietnam era.
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, he is presumed to have been exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010);38 C.F.R. § 3.307 (2010).

2.  The Veteran is presumed to have developed Type II diabetes mellitus as a result of his in-service herbicide exposure and, thus, the criteria for service connection for that disorder are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain diseases, including diabetes mellitus, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records are negative for any complaints or clinical findings of Type II diabetes mellitus.  However, his post-service medical records, dated from January 2007 to March 2010, confirm that he has been diagnosed with Type II diabetes mellitus and placed on a restricted diet and medication regimen, which includes insulin injections.  

The Veteran does not allege that his diabetes mellitus had its onset in service or manifested to a compensable degree with a year of his discharge.  Rather, he contends that he contracted the disorder through in-service Agent Orange exposure and, thus, is entitled to service connection on a presumptive basis.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

The Veteran's Form service separation form shows that he had Vietnam-era service and was awarded the Vietnam Service Medal.  Additionally, records obtained through the Defense Personnel Records Information Retrieval System confirm that the Veteran was credited with Vietnam service from November 1972 to December 1972 based on his assignment to the USS Saratoga in support of the RVAH-1 Navy Reconnaissance Squadron.  In a September 2006 statement, the National Personnel Records Center (NPRC) also noted the Veteran's attachment to the RVAH-1, which it described as a "Navy unit that could have been assigned to a ship or to shore."  Nevertheless, the NPRC indicated that it was unable to conclusively determine whether the Veteran had ever set foot inside Vietnam. 

The above service records and statement from the NPRC establish that the Veteran served in the offshore waters of Vietnam.  However, those documents do not definitively show that he had in-country Vietnam service, as required to warrant a presumption of herbicide exposure under current VA law.  Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of service in Vietnam as requiring in-country duty or visitation in Vietnam).  Nevertheless, the Veteran now asserts that, while assigned to the USS Saratoga, he was periodically deployed to deliver mail and perform related administrative support duties in Da Nang, Vietnam.  He also acknowledges that, in a prior October 2007 statement, he identified himself as a "Blue Water Navy Veteran who never set foot on the ground."  However, the Veteran and his attorney now maintain that this prior statement was a clerical error, which resulted from his cutting and pasting boilerplate text from a Blue Water Navy Veterans Association template.

To corroborate his contentions of in-country service, the Veteran has submitted a June 2009 written statement from a fellow former service member who reportedly served with him aboard the USS Saratoga.  In that statement, the former service member attested that he and the Veteran had jointly served in a working party, which had been dispatched by helicopter to Da Nang in November 1972 to deliver boxes and mail bags and to retrieve the ship's mail.  Additionally, the former service member emphasized that he had a strong recollection of the Veteran as a "skinny kid with big ears," who had been particularly nervous on his first helicopter flight and who had been "able to talk some Marines [in Da Nang] into a couple of Coca Colas for [the members of the working party]." 

In addition to the above lay evidence, the Veteran has submitted Internet-based articles describing the role of Navy cruisers in transporting cargo to and from in-country sites in Vietnam.  He has also provided medical articles that purport to show the epidemiologic risks of herbicide exposure encountered by military personnel who served not only inside the borders of Vietnam but also in the off-shore waters.

Additionally, and most significantly, the Veteran has submitted an October 2010 report from a private physician, indicating that the Veteran's diabetes likely resulted from in-service Agent Orange exposure.  As a rationale for the opinion, the private physician noted that "Agent Orange was sprayed from the air and could have easily contaminated" the Veteran's ship, which was "anchored very close to the coast of Vietnam."  The physician also noted that the Veteran had provided an eyewitness account that placed him on land in Vietnam on four separate occasions.  To further bolster her opinion, the private physician indicated that she had clinically examined the Veteran and extensively reviewed his service and post-service medical records.  That physician also indicated that she had reviewed the pertinent lay evidence or record, including the fellow service member's eyewitness account of the Veteran's in-country Vietnam service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board recognizes that the October 2010 private physician's finding with respect to the Veteran's off-shore herbicide exposure is inconsistent with the Federal Circuit's holding in Haas, and the requirement for in-country Vietnam service.  Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008).  Moreover, that particular finding is inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Nevertheless, the Board finds the remainder of the private physician's opinion to be both probative and persuasive.  That opinion was based on the private physician's examination of the Veteran and demonstrated a knowledge of his pertinent medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that private physician's opinion is consistent with the other lay and clinical evidence, which indicates that the Veteran not only served in the vicinity of Vietnam but also had in-country deployments and subsequently developed insulin-dependent diabetes mellitus.  Further, there are no other contrary competent medical opinions of record.

The Board recognizes that the private physician did not expressly indicate that her opinion was predicated on a review of the Veteran's claims folder.  Nevertheless, claims folder review is not a requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In any event, as the private physician's opinion is wholly favorable to the Veteran, he is not prejudiced by the Board's decision to afford that opinion great probative weight.

After a careful review of the evidence, the Board finds that the above private examiner's report, in tandem with Internet and medical articles and the eyewitness account submitted by the Veteran's fellow ex-service member, collectively corroborate the Veteran's assertions of diabetes incurred through in-country service in Vietnam and ensuing herbicide exposure.  Indeed, that portion of the private examiner's report which the Board deems probative directly supports the Veteran's account of being presumed to have been exposed to herbicides by setting foot in Vietnam on multiple occasions.  The Board also finds that the Internet and medical articles, while not specific to the facts of the Veteran's claim, add to the plausibility of his account of in-service herbicide exposure incurred through occasional in-country deployments while assigned to a Navy patrol vessel.  

Additionally, the Board observes that both the Veteran himself and his fellow ex-service member are competent to report that they were deployed to Vietnam to deliver mail and perform related administrative tasks as such experiences are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, notwithstanding the Veteran's previous statement, denying that he ever set foot in Vietnam, the Board finds that he has provided a plausible explanation for why that statement was made in error.  Further, the Board finds the subsequent statements from the Veteran, alleging in-country service, to be internally consistent and consistent with the other evidence of record.  Thus, the Board considers those statements inherently credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Similarly, the written account from the fellow ex-service member, asserting that he and the Veteran were both part of a working party deployed from the USS Saratoga to Da Nang in November 1972, is consistent not only with the Veteran's own statements but also with his service records, which show that he was assigned to the USS Saratoga during that exact time period.  The Board also finds that the detailed nature of the ex-service member's report of working with the Veteran in Vietnam adds to overall probative value of that eyewitness account.  

Additionally, the Board considers it significant that, while the NPRC and Defense Personnel Records Information Retrieval System have not been able to decisively confirm that the Veteran set foot in Vietnam, the records they have furnished do not rule out the possibility of in-country service.  In fact, NPRC responded that the Veteran's unit RVAH-1 was credited with Vietnam service on numerous occasions in 1972 and that servicemen assigned to that unit could have been assigned to ship or to shore, but that the Veteran's service record provides no conclusive proof of his physically being in-country.

Accordingly, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran served in the Republic of Vietnam.  Thus, applying all reasonable doubt in favor the Veteran's favor, as required by law, the Board concludes that it is at least as likely as not that he had service in Vietnam and, thus, was presumptively exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Having determined that the Veteran was exposed to herbicides in service, the Board concludes that he meets the criteria for service connection for diabetes mellitus, as that disease is presumptively linked to herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

Accordingly, the Board finds that the criteria for service connection for diabetes mellitus have been met.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER:

Entitlement to service connection for Type II diabetes mellitus is granted.


REMAND

Although the Board regrets the delay, further development is needed prior to the disposition of the Veteran's claims for service connection for a psychiatric disorder and for a TDIU rating.  

In July 2010, the RO issued a rating decision denying the Veteran's psychiatric and TDIU claims.  Later that month, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

In the wake of above regulatory changes, the Veteran has submitted an October 2010 written statement from a private physician, expressly opining that the Veteran has "a significant history of PTSD and major depression from his service in Vietnam."  That physician has further opined that the Veteran "should be able to get service connected disability for the PTSD and major depression as [those disorders] appear to be directly caused by his military service."  Additionally, that private physician has indicated that the Veteran's service-related psychiatric problems, in tandem with his diabetes mellitus, "significantly affect his life and employability."

The Board finds that the private physician's above statement directly supports the Veteran's claim for service connection for an acquired psychiatric disorder.  Moreover, the Board finds that statement also supports the Veteran's claim for a TDIU rating as it indicates that his PTSD and diabetes mellitus, for which service connection has now been established, jointly interfere with his ability to maintain employment.  Furthermore, as the Veteran submitted that private physician's statement within a year of the RO's denial of his PTSD and TDIU claims, the Board considers that statement to be tantamount to a timely notice of disagreement regarding those claims.  38 C.F.R. §§ 20.201, 20.302 (2010); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (a notice of disagreement need only express the Veteran's disagreement with a decision, not contain any predetermined or magic words or phrases).  

The RO has not yet had an opportunity to issue a statement of the case addressing the issues of entitlement to service connection for PTSD and a TDIU rating.  Accordingly, the Board finds that a remand is necessary in order to ensure due process and afford the Veteran every consideration with respect to those issues.  Specifically, the Board finds that, on remand, the RO should issue a statement of the case that addresses the Veteran's psychiatric and TDIU claims in light of all pertinent evidence of record, including the October 2010 private physician's statement that directly supports those claims.  Moreover, in that statement of the case, the RO should expressly consider the revised PTSD regulations.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issues of entitlement to service connection for PTSD and a TDIU rating.  That statement of the case should specifically address the medical evidence that the Veteran has submitted, relating his PTSD and depression to his Vietnam-era service and indicating that his psychiatric problems and service-connected diabetes mellitus effectively preclude employment.  Additionally, that statement of the case should expressly consider the recently amended regulations governing service connection for PTSD, which were not in effect at the time of the prior adjudication.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).  Finally, that statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of those issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


